Exhibit 23.2 Ref.: 2994.17229 March 18, 2010 Consent of Independent Engineers We refer to our report entitled “Evaluation of the P&NG Reserves of Advantage Oil & Gas Ltd. (As of December 31, 2009)”, dated March 8, 2010 (the “Report”). We hereby consent to the use of our name and references to excerpts from the Report in the Annual Report on Form 40-F of Advantage Oil & Gas Ltd. for the year ended December 31, 2009. Sincerely, SPROULE ASSOCIATES LIMITED By: /s/Cameron P. Six, P. Eng Name: Cameron P. Six, P. Eng Title:Manager, Engineering
